Citation Nr: 1756385	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-08 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable disability rating for partial alveolar avulsion and loss of teeth of the right mandible.

2.  Entitlement to an effective date earlier than November 10, 2008, for grant of service connection for posttraumatic stress disorder (PTSD). 

3. Entitlement to an increased initial rating in excess of 70 percent for PTSD.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and June 2010 rating decisions, respectively, by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In October 2016, the Veteran appeared with his representative for a videoconference hearing before the undersigned.  A transcript of that proceeding has been associated with the record.  

The Board recognizes that the Veteran attempted to raise the issue of entitlement, to include on a secondary basis, for dental disability, other than service-connected right mandible at his October 2016 hearing.  Specifically, the Veteran indicated the partial dentures he received to replace his missing teeth affected his remaining teeth over time. The Veteran and his representative are advised that a claim for benefits must be submitted on the standard application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).

The issue of entitlement to an increased initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's service-connected partial alveolar avulsion and loss of teeth of the right mandible is not manifested by non-restorable loss of teeth. 

2.  A July 1984 Board decision denied service connection for PTSD.

3.  Following the July 1984 Board decision, no communication was received from the Veteran or any representative seeking to establish service connection for PTSD until November 10, 2008.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for partial alveolar avulsion and loss of teeth of the right mandible have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.150, Diagnostic Code 9913 (2017).

2.  The criteria for an effective date earlier than November 10, 2008, for service connection of PTSD have not been met.  38 U.S.C. § 1114(l), (s), 5103, 5103A, 5107(b), 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by a letter dated in October 2010.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist the Veteran has also been satisfied in this case.  Neither the Veteran nor his representative has identified any other deficiency in VA's notice or assistance duties.  There is no indication there exists any additional evidence that has a bearing on the claims being adjudicated that has not been obtained and that is obtainable.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  

II. Increased Rating

Dental Disability

	Legal Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the factual circumstances) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's partial alveolar avulsion and loss of teeth of the right mandible is currently rated as noncompensable under Diagnostic Code 9913, which pertains to loss of use of the teeth due to loss of substance of body of maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150.  

Under Diagnostic Code 9913, where evidence shows the lost masticatory surface cannot be restored by suitable prosthesis, a 10 percent disability rating is warranted for the loss of all upper or lower anterior teeth, or for the loss of all of the upper and lower teeth on one side.  A 20 percent disability rating is warranted for the loss of all of the upper and lower anterior teeth.  A 30 percent disability rating is warranted for the loss of all upper teeth or all lower teeth, and a highest 40 percent rating is warranted for the loss of all teeth.  Id. 

	Factual Background

The relevant evidence of record consists of the Veteran's VA treatment records, including VA examinations conducted in November 2010 and January 2016, and statements from the Veteran and other sources.

The report of the November 2010 VA examination reflects, in pertinent part, the Veteran's history of an in-service incident resulting in the loss of bone height in the anterior mandible and loss of multiple teeth with related extractions and mucobuccal fold revision procedures.  Physical examination revealed, in pertinent part, the Veteran currently wears a complete maxillary, i.e., upper, and mandibular, i.e., lower, dentures.  The examiner noted the Veteran has an old "poorly fitting, unstable mandibular denture with a satisfactory fitting [new] maxillary denture."  He further noted extensive resorption of the anterior mandibular ridge.  The examiner indicated that the loss of bone in the anterior mandible and the subsequent resorption is the reason the denture does not fit satisfactorily.  

The report of the January 2016 VA examination reflects, in pertinent part, the Veteran's reports of difficulty chewing.  Physical examination revealed loss of lower mandibular alveolus area of numbers 25-29.  The examiner noted complete loss of upper and lower teeth.  The examiner noted the loss of teeth due to loss of substance of body of the mandible is without loss of continuity.  No osteomyelitis and/or osteoradionecrosis were noted.  No malunion or nonunion was noted.  No loss of condyloid and/or coronoid process was noted.  The examiner noted the masticatory surfaces can be restored by suitable prosthesis.  

As indicated, the Veteran testified at a hearing in October 2016.  At that time, the Veteran reported, in pertinent part, that he experienced difficulty eating due to his dental prosthesis.  Specifically, he indicated he experienced pain and/or soreness due to movement of the prosthesis when masticating.  The Veteran attributed the difficulty finding a prosthesis that fits satisfactorily to the loss of bone.

	Analysis

Based on a review of the evidence, the Board finds that a compensable rating for partial alveolar avulsion and loss of teeth of the right mandible is not warranted in this case because the evidence shows the loss of masticatory surface can be restored by suitable prosthesis.  

In making this finding, the Board affords significant probative weight to the January 2016 VA examination.  Specifically, the report of the January 2016 VA examination notes that the loss of teeth due to loss of substance of body of the mandible is without loss of continuity, and that the masticatory surfaces can be restored by suitable prosthesis.  

The Board acknowledges the report of the November 2011 VA examination which noted the loss of bone in the anterior mandible and the subsequent resorption is the reason the denture does not fit satisfactorily.  While the Veteran's denture may not have fit satisfactorily at that time, the Board does not find this statement to indicate that the loss of masticatory surface cannot be restored by suitable prosthesis.  Notwithstanding, assuming arguendo, that the loss of masticatory surface cannot be restored by suitable prosthesis, the Board finds the preponderance of the evidence is still against the Veteran's claim because the Veteran does not have a sufficient loss of service-connected teeth to warrant a compensable rating.  To that extent, the Board notes that service connection is in effect for loss of teeth of the right mandible, i.e., teeth numbers 25-30.  

The Board has considered the Veteran's statements regarding symptomatology, such as pain and/or soreness.  The Veteran is clearly competent to report observable symptomatology.  However, to the extent the Veteran is addressing questions regarding the nature, severity, and prognosis of such disability, the Board finds his statements are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The probative medical evidence outweighs the lay statements.

Alternatively, the Board has considered the applicability of other rating criteria for dental and oral conditions.  However, there is no evidence to support a higher rating under those respective diagnostic codes.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to a compensable rating for partial alveolar avulsion and loss of teeth of the right mandible.  

Effective Date

	Legal Principles

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2).  Otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

It is well established that the effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(1)(ii) (2014).  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215   (1993) (holding that an award granted on a reopened claim may not be made effective prior to the date of receipt of the reopened claim).


	Factual background

A December 1981 rating decision denied, in pertinent part, entitlement to service connection for PTSD.  The Veteran timely perfected an appeal with respect to this issue.  In July 1984, the Board issued a decision denying entitlement to service connection for PTSD.  

In November 2008, the Veteran filed a petition to reopen the previously denied claim of entitlement to service connection for PTSD.  A May 2010 rating decision granted entitlement to service connection for PTSD and assigned a 70 percent disability rating, effective November 10, 2008.  

In March 2011, the Veteran filed a notice of disagreement (NOD), in which he asserted entitlement to an effective date earlier than November 10, 2008, for service connection of PTSD.  Specifically, the Veteran asserted entitlement to benefits to the date of his original claim on the basis that he had a diagnosis of PTSD from an outpatient facility at the time of the prior denial.

	Analysis

The Board has considered the propriety of the November 10, 2008, effective date for the Veteran's service-connected PTSD, and finds that there is no legal entitlement to an earlier effective date in this case.  

Here, the Board notes that a July 1984 Board decision denied the claim of entitlement to service connection for PTSD.  The Board has reviewed all of the evidence since that time and notes that the record does not reflect (nor does the Veteran contend) any claim to reopen was submitted (formally or otherwise) from the Veteran or any representative until the November 10, 2008.  As indicated, it is well established that the effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.

The Board acknowledges the Veteran's contention that entitlement to an earlier effective date is warranted in this case because he had a diagnosis of PTSD from an outpatient facility at the time of the prior denial.  To that extent, the Board notes that the July 1984 Board decision weighed the evidence of record and found the June 1981 VA examiners opinion that "posttraumatic stress syndrome was not found" to be more probative than the March to April 1981 hospitalization records.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board sympathetically finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date for service connection of PTSD.


ORDER

Entitlement to a compensable disability rating for partial alveolar avulsion and loss of teeth of the right mandible is denied.

Entitlement to an effective date earlier than November 10, 2008, for grant of service connection for PTSD is denied.


REMAND

A review of the record reflects that the claim for entitlement to an increased initial rating in excess of 70 percent for PTSD must be remanded for additional development prior to appellate consideration.  

In particular, the record reflects RO consideration of records pertaining to the Veteran's mental health treatment from Indianapolis VA Medical Center (VAMC).  Unfortunately, the available records appear to be limited.  It is unclear whether all available records from Indianapolis VAMC have been associated with the claims file.  However, the apparent absence of records that may have a bearing on the Veteran's PTSD claim frustrates appellate review.  In light of the foregoing, the Board finds a remand to associate these records with the claims file is necessary.

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, obtain all outstanding post-service medical treatment records for the Veteran from VA treatment facilities for the period from November 2008 to the present.  In particular, ensure that all available records from Indianapolis VAMC are associated with the record.

2. Thereafter, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


